Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Office Action in response to amendments filed on 9/29/2022.  Claims 1-3, 6-12, and 14-20 have been amended.  Therefore claims 1-20 are pending and addressed below.
Priority
This application clams priority to Patent Application 16/146,912 filed on 9/28/2018, now patent no. 10,963,907, which claims priority to Patent Application 14/528495 filed on October 30, 2014, abandoned on 4/8/2019, which claims priority to provisional 61/923,959 filed on 1/6/2014.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Provisional Application No. 61/923959 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The independent claims recite “determine a misattribution-corrected unique audience size for the demographic group based on the audience adjustment factor and based on a second unique audience size determined at the second internet domain for the demographic group, the second unique audience size having an error based on third impressions misattributed at the second internet domain to the demographic group when the third impressions correspond to another demographic group.”  The provisional application does not mention “unique audience size” or “a unique audience corrector”.  [0021] of the provisional application explains that F is “the number of TVPC panelists that the database proprietor observes” and not “a database proprietor (DP) UA count of the number of AME panelists of the 114 that the database proprietor 116 observes”.  The number of TVPC panelists of the provisional application are not the same as the unique audience size as defined by [0030] of the instant application.  Therefore, claims 1-20 will be given the priority date of 10/30/2014. 
Information Disclosure Statement
 Acknowledgement of receipt of the Information Disclosure Statement filed by Applicant on 3/3/2021 was previously made. Examiner notes that due to the excessively lengthy Information Disclosure Statement submitted by Applicant, the Examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), Applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and Applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is required to comply with this statement for any non-English language documents. See 37 CFR § 1.56 Duly to Disclose Information Material to Patentability. Examiner notes that the length of the IDS was not addressed by Applicant in the reply of 9/29/2022.
Claim Interpretation
The Examiner notes that the Specification provides definitions for the following terms:
unique audience size in [0030] – “As used herein, a unique audience measure is based on audience members distinguishable from one another. That is, a particular audience member exposed to particular media is measured as a single unique audience member regardless of how many times that audience member is exposed to that particular media. If that particular audience member is exposed multiple times to the same media, the multiple exposures for the particular audience member to the same media is counted as only a single unique audience member.” 
Media in [0052] – “As used herein, "media" refers collectively and/or individually to content and/or advertisement(s) of any type(s).”
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the audience adjustment factor of claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite, “the misattribution-corrected unique audience size to correct for a computer-generated error in the second unique audience size, the computer-generated error based on third impressions misattributed by a computing device at the second internet domain to the demographic group when the third impressions correspond to another demographic group.”  There is nothing in the specification that suggests that the error is “computer-generated” or that the error is based on impressions misattributed by a computing device.  The computer and the computer device do not generate the error.  The computer and the computer device just log the impressions.  Paragraph 28 states, “The use of demographic information from disparate data sources (e.g., high-quality demographic information from the panels of an audience measurement company and/or registered user data of web service providers) results in improved reporting effectiveness of metrics for both online and offline advertising campaigns. Example techniques disclosed herein use online registration data to identify demographics of users and use server impression counts, tagging (also referred to herein as beaconing), and/or other techniques to track quantities of impressions attributable to those users.”  Paragraph 29 states, “Although such techniques for collecting media impressions are based on highly accurate demographic information, in some instances collected impressions may be misattributed to the wrong person and, thus, associated with incorrect demographic information. For example, in a household having multiple people that use the same client device (e.g., the same computer, tablet, smart internet appliance, etc.), collected impressions from that client device may be misattributed to a member of the household that is not the current user of the client device. That is, when an on line user visits a website and is exposed to an advertisement on that site that has been tagged with beacon instructions, there is a redirect to a server of a database proprietor (e.g., Facebook, Yahoo, Google, etc.). The database proprietor then looks into a most recent cookie set by the database proprietor in the web browser of that client device. The database proprietor then attributes the impression to the user account corresponding to the cookie value. For example, the cookie value is one that was previously set in the client device by the database proprietor to correspond to a particular registered user account of the person that used the client device to most recently log into the website of that database proprietor. After collecting and attributing the impression to the user account associated with the retrieved cookie value, the database proprietor aggregates the total collected impressions and the size of the unique audience based on demographics associated with user accounts for all logged impressions. When this occurs over time and across many households, a number of collected impressions are misattributed to the wrong demographic information because some people use client devices after another person (e.g., another household member) has logged into a user account registered with the database proprietor without logging themselves (e.g., the current audience member) in. As such, a cookie corresponding to the previous person is still accessed from the client device while the subsequent user of the client device (e.g., a user that did not log into a corresponding user account registered with the database proprietor) accesses media on the client device which causes impressions to be misattributed to the previous person associated with the accessed cookie.”  Based on these paragraphs, the server or computer logs the beacon instructions and then database proprietor corrects the misattributed impressions.  The computer is just used to collect the information by setting a cookie on a device  The computer does not generate an error and the computing device does not misattribute impressions.  Therefore, it appears that the inventor does not have possession of the amended claim language at the effective filing date. 
Claims 2-10 and 12-20 are also rejected because of their dependencies on clams 1 or 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the audience adjustment factor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “an impression collector circuitry to: receive, at a first internet domain, a first request from a client device, the first request indicative of access to media at the client device; send, from the first internet domain, a response to the client device, the response to instruct the client device to send a second request to a second internet domain, the second request to be indicative of the access to the media at the client device; the audient adjustment factor including a ratio of the count of the second impressions and the count of the first impressions; and an audience adjustment factor determiner circuitry to determine an audience adjustment factor for a demographic group based on a count of first impressions reported by the client device to the first internet domain and a count of second impressions reported by the client device to the second internet domain, the count of first and the count of second impressions corresponding to the same media accessed on the client device; and a unique audience corrector circuitry to determine a misattribution-corrected unique audience size for the demographic group based on the audience adjustment factor and based on a second unique audience size determined at the second internet domain for the demographic group, the misattribution-corrected unique audience size to correct the computer-generated error in the second unique audience size, the computer-generated error based on third impressions misattributed by a computing device at the second internet domain to the demographic group when the third impressions correspond to another demographic group. Independent claim 11 recites, a non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: receive, at a first internet domain, a first request from a client device, the first request indicative of access to media at the client device; send, from the first internet domain, a response to the client device, the response to instruct the client device to send a second request to a second internet domain, the second request to be indicative of the access to the media at the client device; determine an audience adjustment factor for a demographic group based on a count of first impressions reported by the client device to the first internet domain and a count of second impressions reported by the client device to the second internet domain, the count of first and the count of second impressions corresponding to the same media accessed on the client device; the audience adjustment factor including a ratio of the count of the second impressions and the count of the first impressions; and determine a misattribution-corrected unique audience size for the demographic group based on the audience adjustment factor and based on a second unique audience size determined at the second internet domain for the demographic group, the misattribution-corrected unique audience size to correct the computer-generated error in the second unique audience size, the computer-generated error based on third impressions misattributed by a computing device at the second internet domain to the demographic group when the third impressions correspond to another demographic group.
Step 2A, Prong 1:  The claims recite the limitations of determining an audience adjustment factor and determining a misattribution-corrected unique audience size.    These limitations are drafted in an apparatus and a non-transitory computer-readable medium, and these limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a first internet domain”, “a client device”, “a second internet domain”, “an impression collector circuitry”, “an audience adjustment factor determiner circuitry”, “a unique audience corrector circuitry”, “computer-generated”, and “a computing device” nothing in these limitations preclude the step from practically being performed in the mind.  For example, but for the ““a first internet domain”, “a client device”, “a second internet domain”, “an impression collector circuitry”, “an audience adjustment factor determiner circuitry”, “a unique audience corrector circuitry”, “computer-generated”, and “a computing device” language, the claim encompasses a user simply determining an audience adjustment factor and determining a misattribution-corrected unique audience size in his/her mind.  The mere nominal recitation of reciting “a first internet domain”, “a client device”, and “a second internet domain”, “an impression collector circuitry”, “an audience adjustment factor determiner circuitry”, “a unique audience corrector circuitry”, “computer-generated”, and “a computing device” does not take the claim limitations out of the mental processes grouping.  The impression collector circuitry, the audience adjustment factor determiner circuity, and the unique audience corrector circuity are just generic modules to perform the abstract idea. Thus, the claim recites a mental process.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application because the claim recites two additional elements that are not significantly more:  receiving a request and sending a response between a first internet domain and a client device. The receiving and sending steps are recited as a high level of generality (i.e., as general means of sending and receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The first internet domain and the client device are recited at a high level of generality, and merely automates the determining steps.  Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sending and receiving steps were considered to be extra-solution activity, in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  Paragraph [0060] explains that the first internet domain is the domain of an audience measurement entity, which [0016] explains is just a third party.  [0054] explains that the second internet domain is the domain of database proprietor such as Facebook, Twitter, Yahoo, etc.… [0029] gives examples of a client device as computer, tablet, internet application, etc. As such, based on these paragraphs, the Specification does not provide any indication that the first internet domain, the second internet domain, and the client device are anything other than generic computing devices. The Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere sending and receiving of data over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving and the sending steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the independent claims, and thus the claims are ineligible.
Dependent claims 2 and 12 recite, “to determine the audience adjustment factor circuitry by dividing a third unique audience size corresponding to the count of the first impressions by a fourth unique audience size corresponding to the count of the second impressions.”  This limitation is directed to mathematical calculations since it is “dividing a third unique audience size corresponding to the count of the first impressions by a fourth unique audience size corresponding to the count of the second impressions”.
Dependent claims 3 and 13 recite, “determine the misattribution-corrected unique audience size for the demographic group by dividing the second unique audience size by the audience adjustment factor.” This limitation is directed to mathematical calculations since it is dividing the second unique audience size by the audience adjustment factor.
Dependent claims 4 and 14 recite, “wherein the first impressions are reported by the client device to an audience measurement entity at the first internet domain that does not provide the media to the client device, and a user of the client device is a panel member of the audience measurement entity.” This limitation is just sending information (reporting the first impressions) and is describing a user of the client device. Therefore, these claims are not eligible since sending data is not significantly more and describing a user is part of the abstract idea.
Dependent claims 5 and 15 recite, “wherein the second impressions are reported by the client device to a social network service at the second internet domain to which a user of the client device is subscribed.”   This limitation is just sending information (reporting the second impressions), which is not significantly more as explained above.
Dependent claims 6 and 16 recite, “wherein the audience adjustment factor is to correct unique audience size values having inaccuracies due to fourth impressions incorrectly attributed to demographic data not corresponding to persons corresponding to the fourth impressions.”  This limitation is just reciting an intended use of the audience adjustment factor and is part of the abstract idea as explained above.
Dependent claims 7 and 17 recite, “wherein the computer-generated error in the second unique audience size is based on an entity at the second internet domain incorrectly identifying a user of the client device as belonging to the demographic group when the user belongs to the another demographic group, the unique audience corrector circuitry to determine the misattribution-corrected unique audience size by dividing the second unique audience size by the audience adjustment factor.”  This limitation is further limiting the error and the misattribution-corrected unique audience size of the independent claims and are part of the abstract idea of the independent claims.
Dependent claims 8 and 18 recite, “determine the misattribution-corrected unique audience size based on the audience adjustment factor without communicating with individual online users about online media access habits and without using survey responses from the online users to determine the computer-generated error.”  This limitation is further limiting the misattribution-corrected unique audience size by claiming something that does not happen (i.e. without communicating and without using survey response).  It is further limiting the misattribution-corrected unique audience size and is part of the abstract idea as explained above.
Dependent claims 9 and 18 recite, “cause the machine to conserve network communication bandwidth by not communicating with the individual online users about the online media access habits and by not requesting the survey responses from the online users to determine the computer-generated error.”  This limitation is claiming an intended result by not doing communicating and by not requesting survey responses.  It is understood that if there are no communications and no response, no communication bandwidth will be use.  So this is an intended result that is well-understood and not significantly more.
Dependent claims 10 and 19 recite,  “conserves computer processing resources by not communicating with the individual online users about the online media access habits and by not requesting the survey responses from the online users to determine the computer-generated error.” This limitation is claiming an intended result by not doing communicating and by not requesting survey responses.  It is understood that if there are no communications and no response, no computer processing will used.  So this is an intended result that is well-understood and not significantly more.
Therefore, the claims are not eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mazumdar (P. G. Pub. No. 2012/0239809).

Regarding claim 1, Mazumdar teaches
an apparatus, comprising: an impression collector circuitry to ([0048] "the ratings entity subsystem 106 includes a ratings entity collector [impression collector] 117 and loader 118 to perform collection and loading processes. The ratings entity collector 117 and loader 118 collect and store the collected exposure measurements obtained via the panelists 114and116 in a ratings entity database 120."):
receive, at a first internet domain, a first request from a client device, the first request indicative of access to media at the client device ([0120] "Initially, the client computer 202, 203 receives tagged content and/or a tagged advertisement 102(block1002) and sends the beacon request 304 to the impression monitor system 132 (block 1004) to give the impression monitor system 132 (e.g., at a first internet domain)an opportunity to log an impression for the client computer 202, 203." See also [0137].); and 
send, from the first internet domain, a response to the client device, 
the response to instruct the client device to send a second request to a second internet domain, the second request to be indicative of the access to the media at the client device ([0122] "If the client computer 202, 203 receives a redirection message at block 1010, the client computer 202, 203 sends the beacon request 308 to a partner specified in the redirection message (block 1012) to give the partner an opportunity to log an impression for the client computer 202, 203. During a first instance of block 1012 for a particular tagged advertisement (e.g., the tagged advertisement 102), the partner (or in some examples, non-partnered database proprietor 110) specified in the redirection message corresponds to a second internet domain." See also [0137].);
an audience adjustment factor determiner circuity to determine an audience adjustment factor for a demographic group based on a count of first impressions reported by the client device to the first internet domain and a count of second impressions reported by the client device to the second internet domain ([0058] "The ratings entity subsystem [audience adjustment factor determiner] 106 receives and compiles the impression data from all available partners. The ratings entity subsystem 106 may weigh the impression data based on the overall reach and demographic quality of the partner sourcing the data. For example, the ratings entity subsystem 106 may refer to historical data on the accuracy of a partner's demographic data to[0101]"As shown in FIG. 7, the combined campaign-level age/gender and impression composition table 700 includes an error weighted column [audience adjustment factor] 702, which stores mean squared errors (MS Es) indicative of differences between the impression compositions of the ratings entity panelists and the users of the database proprietor (e.g., social network users). Weighted MSEs can be determined using Equation 4 below."), 
the count of first impressions and the count of second impressions corresponding to the same media accessed on the client device ([0094] "To track frequencies of impressions per unique user per day, the ratings entity impressions table 400 is provided with a frequency column 402. A frequency of 1 indicates one exposure per day of an ad in an ad campaign to a unique user, while a frequency of 4 indicates four exposures per day of one or more ads in the same ad campaign to a unique user." See also [01222] "same tagged advertisement".),
the audience adjustment factor including a ratio of the count of the second impressions and the count of the first impressions ([0102] "In Equation 4 above, a weighting variable (a) represents the ratio of MSE(SN)/MSE(RE) [ratio of the count of the second impressions and the count of the first impressions] or some other function that weights the compositions inversely proportional to their MSE. As shown in Equation 4, the weighting variable (a) is multiplied by the impression composition of the ratings entity (IC(RE)) to generate a ratings entity weighted impression composition (a *IC(RE))."  See also [0101].); 
and a unique audience corrector circuitry to determine a misattribution-corrected unique audience size for the demographic group based on the audience adjustment factor and based on a second unique audience size determined at the second internet domain for the demographic group, the misattribution-corrected unique audience size to correct for a computer-generated error in the second unique audience size, the computer-generated error based on third impressions misattributed by a computing device at the second internet domain to the demographic group when the third impressions correspond to another demographic group ([0103] "In the illustrated example, the ratings entity subsystem 106 can smooth or correct the differences between the impression compositions by weighting the distribution of MSE. The MSE values account for sample size variations or bounces in data caused by small sample sizes." [0115] "The GRP report generator 130 removes duplicate impressions between the per-panelist impressions-based panel demographics 250 received at block 908 from the panel collection platform 210 and the impressions per unique users 235 received at block 902 from the impression monitor system 132 (block 910). In this manner, duplicate impressions logged by both the impression monitor system 132 and the web client meter 222 (FIG. 2) will not skew GRPs generated by the GRP generator 130. In addition, by using the per-panelist impressions-based panel demographics 250 from the panel collection platform 210 and the impressions per unique users [unique audience size] 235 from the impression monitor system 132, the GRP generator 130 has the benefit of impressions from redundant systems (e.g., the impression monitor system 132 and the web client meter 222)." Examiner notes that "to correct for a computer-generated error" is intended result and given little patentable weight.).

Regarding claim 11, Mazumdar teaches
a non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least ([0108]): 
receive, at a first internet domain, a first request from a client device, the first request indicative of access to media at the client device ([0120] "Initially, the client computer 202, 203 receives tagged content and/or a tagged advertisement 102(block1002) and sends the beacon request 304 to the impression monitor system 132 (block 1004) to give the impression monitor system 132 (e.g., at a first internet domain)an opportunity to log an impression for the client computer 202, 203." See also [0137].);
send, from the first internet domain, a response to the client device, the response to instruct the client device to send a second request to a second internet domain, the second request to be indicative of the access to the media at the client device ([0122] "If the client computer 202, 203 receives a redirection message at block 1010, the client computer 202, 203 sends the beacon request 308 to a partner specified in the redirection message (block 1012) to give the partner an opportunity to log an impression for the client computer 202, 203. During a first instance of block 1012 for a particular tagged advertisement (e.g., the tagged advertisement 102), the partner (or in some examples, non-partnered database proprietor 110) specified in the redirection message corresponds to a second internet domain." See also [0137].);
determine an audience adjustment factor for a demographic group based on a count of first impressions reported by the client device to the first internet domain and a count of second impressions reported by the client device to the second internet domain ([0101]"As shown in FIG. 7, the combined campaign-level age/gender and impression composition table 700 includes an error weighted column [audience adjustment factor] 702, which stores mean squared errors (MS Es) indicative of differences between the impression compositions of the ratings entity panelists and the users of the database proprietor (e.g., social network users). Weighted MSEs can be determined using Equation 4 below."), 
the count of the first impressions and the count of the second impressions corresponding to the same media accessed on the client device ([0094] "To track frequencies of impressions per unique user per day, the ratings entity impressions table 400 is provided with a frequency column 402. A frequency of 1 indicates one exposure per day of an ad in an ad campaign to a unique user, while a frequency of 4 indicates four exposures per day of one or more ads in the same ad campaign to a unique user." See also [01222] "same tagged advertisement".).
the audience adjustment factor including a ratio of the count of the second impressions and the count of the first impressions ([0102] "In Equation 4 above, a weighting variable (a) represents the ratio of MSE(SN)/MSE(RE) [ratio of the count of the second impressions and the count of the first impressions] or some other function that weights the compositions inversely proportional to their MSE. As shown in Equation 4, the weighting variable (a) is multiplied by the impression composition of the ratings entity (IC(RE)) to generate a ratings entity weighted impression composition (a *IC(RE))."  See also [0101].);
and determine a misattribution-corrected unique audience size for the demographic group based on the audience adjustment factor and based on a second unique audience size determined at the second internet domain for the demographic group, the misattribution-corrected unique audience size to correct for a computer-generated error in the second unique audience size, the computer-generated error based on third impressions misattributed by the computing device at the second internet domain to the demographic group when the third impressions correspond to another demographic group ([0103] "In the illustrated example, the ratings entity subsystem 106 can smooth or correct the differences between the impression compositions by weighting the distribution of MSE. The MSE values account for sample size variations or bounces in data caused by small sample sizes." [0115] "The GRP report generator 130 removes duplicate impressions between the per-panelist impressions-based panel demographics 250 received at block 908 from the panel collection platform 210 and the impressions per unique users 235 received at block 902 from the impression monitor system 132 (block 910). In this manner, duplicate impressions logged by both the impression monitor system 132 and the web client meter 222 (FIG. 2) will not skew GRPs generated by the GRP generator 130. In addition, by using the per-panelist impressions-based panel demographics 250 from the panel collection platform 210 and the impressions per unique users [unique audience size] 235 from the impression monitor system 132, the GRP generator 130 has the benefit of impressions from redundant systems (e.g., the impression monitor system 132 and the web client meter 222)." Examiner notes that "to correct for a computer-generated error" is intended result and given little patentable weight.).

Regarding claims 3 and 13, Mazumdar teaches
determine the misattribution-corrected unique audience size for the demographic group by dividing the second unique audience size by the audience adjustment factor ([0102] "The impression composition [unique audience size] of the database proprietor (e.g., a social network) (IC(DP)) is then multiplied by a difference between one and the weighting variable (a) to determine a database proprietor weighted impression composition ((1-a) IC(DF)). [this is the same is dividing the unique audience size by the audience adjustment factor].").

Regarding claims 4 and 14, Mazumdar teaches
wherein the first impressions are reported by the client device to an audience measurement entity at the first internet domain that does not provide the media to the client device ([0023] "The beacon instructions cause monitoring data reflecting information about the access to the content to be sent from the client that downloaded the content to a monitoring entity [audience measurement entity]. Typically, the monitoring entity [first server] is an audience measurement entity that did not provide the content to the client and who is a trusted third party for providing accurate usage statistics (e.g., The Nielsen Company, LLC)." See also [0024].),
and a user of the client device is a panel member of the audience measurement entity ([0024] "It is important, however, to link demographics to the monitoring information. To address this issue, the audience measurement company establishes a panel of users who have agreed to provide their demographic information and to have their Internet browsing activities monitored.").

Regarding claims 5 and 15, Mazumdar teaches
wherein the second impressions are reported by the client device to a social network service at the second internet domain to which a user of the client device is subscribed ([0026] "There are many database proprietors operating on the Internet. These database proprietors provide services to large numbers of subscribers. In exchange for the provision of the service, the subscribers register with the proprietor. As part of this registration, the subscribers provide detailed demographic information. Examples of such database proprietors include social network providers such as Facebook, Myspace, etc. These database proprietors set cookies on the computers of their subscribers to enable the database proprietor to recognize the user when they visit their website." Paragraph [0034] explains that users are registered as panelists of audience measure entity and also subscribers of database proprietor.  See also [0064], [0073]-[0075].).

Regarding claims 6 and 16, Mazumdar teaches
wherein the audience adjustment factor is to correct unique audience size values having inaccuracies due to fourth impressions incorrectly attributed to demographic data not corresponding to persons corresponding to the fourth impressions ([0098] "In some examples, the database proprietor subsystems 108, 110 may perform demographic accuracy analyses [to correct unique audience size values having inaccuracies] and adjustment processes on its demographic information before tabulating final results of impression-based demographic information in the database proprietor campaign level age/gender and impression composition table." The Examiner notes that this claim has not positively recited steps and that "to correct impression quantities…" is intended results and given little to no patentable weight.).

Regarding claims 7 and 17, Mazumdar teaches
wherein the computer-generated error in the second unique audience size is based on an entity at the second internet domain incorrectly identifying a user of the client device as belonging to the demographic group when the user belongs to the another demographic group ([0128] "However, if the user ID comparator 228 (FIG. 2) determines that the user ID (e.g., the panelist monitor cookie 218) matches a user ID of a panelist member (e.g., one of the panelists 114and116 ofFIG.1) set by and, thus, stored in the record of the ratings entity subsystem 106, the logged impression will correspond to a panelist of the impression monitor system 132. For such examples in which the user ID matches a user ID of a panelist, the impression monitor system 132 of the illustrated example logs a panelist identifier with the impression in the impressions per unique users table 235 and subsequently an audience measurement entity associates the known demographics of the corresponding panelist (e.g., a corresponding one of the panelists 114, 116) with the logged impression based on the panelist identifier. Such associations between panelist demographics (e.g., the age/gender column 602 of FIG. 6) and logged impression data are shown in the panelist ad campaign-level age/gender and impression composition table 600 of FIG. 6. If the user ID comparator 228 (FIG. 2) determines that the user ID does not correspond to a panelist 114, 116, the impression monitor system 132 will still benefit from logging an impression (e.g., an ad impression or content impression) even though it will not have a user ID record (and, thus, corresponding demographics) for the impression reflected in the beacon request 304."),
the misattribution-corrected unique audience size comprising dividing the second unique audience size by the audience adjustment factor ([0102] "The impression composition [unique audience size] of the database proprietor (e.g., a social network) (IC(DP)) is then multiplied by a difference between one and the weighting variable (a) to determine a database proprietor weighted impression composition ((1-a) IC(DF)). [this is the same is dividing the unique audience size by the audience adjustment factor].").

Regarding claims 8 and 18, Mazumdar teaches
wherein the unique audience corrector is to determine the misattribution-corrected unique audience size based on the audience adjustment factor without communicating with individual online users about online media access habits and without using survey responses from the online users to determine the computer-generated error ([0086] "Thus, in the illustrated example, when the impression monitor system 132 does not receive a host website URL or cannot otherwise identify a host website URL based on the beacon request 304, the impression monitor system 132 sends the URL scrape instruction 320 to the client computer 202, 203 to receive the scraped URL 322. In the illustrated example, if the impression monitor system 132 can identify a host website URL based on the beacon request 304, the impression monitor system 132 does not send the URL scrape instruction 320 [by not communicating with individual online users] to the client computer 202, 203, thereby, conserving network and computer bandwidth and resources." The Examiner notes that this claim limitation is not positively recited and is an expected result from not doing something and therefore given little to no patentable weight.).

Regarding claims 9 and 19, Mazumdar teaches
wherein by determining the misattribution-corrected unique audience size, the unique audience corrector conserves network communication bandwidth by not communicating with the individual online users about the online media access habits and by not requesting the survey responses from the online users to determine the computer-generated error ([0086] "Thus, in the illustrated example, when the impression monitor system 132 does not receive a host website URL or cannot otherwise identify a host website URL based on the beacon request 304, the impression monitor system 132 sends the URL scrape instruction 320 to the client computer 202, 203 to receive the scraped URL 322. In the illustrated example, if the impression monitor system 132 can identify a host website URL based on the beacon request 304, the impression monitor system 132 does not send the URL scrape instruction 320 [by not communicating with individual online users] to the client computer 202, 203, thereby, conserving network and computer bandwidth and resources." The Examiner notes that this claim limitation is not positively recited and is an expected result from not doing something and therefore given little to no patentable weight. Also, this claim recites that it conserves network communication bandwidth by not communicating and the Examiner notes that network communication bandwidth would be conserved irrelevant of what kind of data is not being communicated.).

Regarding claims 10 and 20, Mazumdar teaches
wherein by determining the  misattribution-corrected unique audience size, the unique audience corrector conserves computer processing resources by not communicating with the individual online users about the online media access habits and by not requesting the survey responses from the online users to determine the computer-generated error ([0086] "Thus, in the illustrated example, when the impression monitor system 132 does not receive a host website URL or cannot otherwise identify a host website URL based on the beacon request 304, the impression monitor system 132 sends the URL scrape instruction 320 to the client computer 202, 203 to receive the scraped URL 322. In the illustrated example, if the impression monitor system 132 can identify a host website URL based on the beacon request 304, the impression monitor system 132 does not send the URL scrape instruction 320 [by not communicating with individual online users] to the client computer 202, 203, thereby, conserving network and computer bandwidth and resources." The Examiner notes that this claim limitation is not positively recited and is an expected result from not doing something and therefore given little to no patentable weight. Also, this claim recites that it conserves computer processing resources by not communicating and the Examiner notes that the computer processing resources would be conserved irrelevant of what kind of data is not being communicated.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumdar (P. G. Pub. No. 2012/0239809), in view of Perez (P. G. Pub. No. 2012/0072469).

Regarding claims 2 and 12, Mazumdar teaches all of the claimed features as discussed above.  Mazumdar does not explicitly teach
determine the audience adjustment factor by dividing a third unique audience size corresponding to the count of the first impressions by a fourth unique audience size corresponding to the count of the second impressions.
However, Perez teaches
determine the audience adjustment factor by dividing a third unique audience size corresponding to the first impressions by a fourth unique audience size corresponding to the second impressions ([0043] "That is, for each training model 128 applied to respective 80%/20% data sets, the analyzer 106 generates a user-level DBP-to-AME demographic match ratio [divide] by comparing quantities of DBP registered users [unique audience size] that fall within a particular demographic category (e.g., the age ranges of age categories shown in an AME age category table 600 of FIG. 6) with quantities of AME panelists [unique audience size] that fall within the same particular demographic category. For example, if the results 130 for a particular training model 128 indicate that 100 AME panelists fall within the 25-29 age range bucket and indicate that 90 DBP users fall within the same bucket (e.g., an age bucket of age categories shown in an AME age category table 600 of FIG. 6), the user-level DBP-to-AME demographic match ratio for that training model 128 is 0.9 (90/100).").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify how the audience adjustment factor of Mazumdar is being determined with the way the audience adjustment factor is being determined of Perez, since both Mazumdar and Perez analyze and adjust demographic information by adding determine the audience adjustment factor by dividing a third unique audience size corresponding to the first impressions by a fourth unique audience size corresponding to the second impressions, as taught by Perez, in order to improve the self-reporting demographic information (Perez, [0015]).

Response to Arguments
  The 112(f) interpretation of claims 1-3 and 8 have been withdrawn since claims now recite:  an impression collector circuitry, an audience adjustment factor determiner circuitry, and a unique audience corrector circuitry in claim 1, the audience adjustment factor determiner circuitry of claim 2, the unique audience corrector circuitry of claim 3, and the unique audience corrector circuitry of claim 8. The 112(f) interpretation of claim 6 has NOT been withdrawn because a similar amendment was not made to claim 6. 
All 112(a) rejections have been withdrawn due to claim amendments, specifically amending the independent claims to “audience adjustment factor determiner circuitry to determine an audience adjustment factor for a demographic group based on a count of first impressions reported by the client device to the first internet domain and a count of second impressions reported by the client device to the second internet domain, the count of the first impressions and the count of second impressions corresponding to the same media accessed on the client device, the audience adjustment factor including a ratio of the count of the second impressions and the count of the first impressions”.
With  regards to the 101, on pages 7-9, Applicant argues that the claims are not directed to a mental process because “This language is specific to improving a computer and the processor circuitry within such a computer because the unique audience corrector circuitry corrects an audience size that was misattributed because of a computer-generated error by a computing device. Claim 1 is improving the results of a computing device because it is correcting the errors introduced by a computing device…Additionally, the Applicant has disclosed, technical improvements to a computer or processing system. See paragraph [0122] of the specification of the instant application, reproduced below…Thus, because the apparatus of claim 1 and the non-transitory computer readable medium of claim 11 improve technology by overcoming a computer-generated error, claims 1-20 are directed to patent-eligible subject matter in compliance with §101. Accordingly, withdrawal of the §101 rejections is respectfully requested.”  The Examiner respectfully disagrees. The claims may improve the business methods but does not improve the technology.  The generic computer that is being used in the claims is not improved.  The claims are just correcting data that a computer received.  The improvement may be to the way that the data is being corrected but it is not to the computer itself.  Therefore, the Examiner is not persuaded.
With regards to the 102 and 103, Applicant’s arguments are moot since they are about the amended language.  The Examiner has amended the 102 and 103 rejection to reflect the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622